Citation Nr: 0949132	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an effective date earlier than November 8, 
2005 for the grant of service connection for carpal tunnel 
syndrome of the right hand.

(The issue of entitlement to a rating in excess of 10 percent 
for residuals of a third metacarpal fracture of the right 
hand with carpal tunnel syndrome prior to November 8, 2005, 
and in excess of 30 percent thereafter, and the issue of  
entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
residuals of a third metacarpal fracture of the right hand 
with carpal tunnel syndrome, are the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In July 2007, the Board remanded this matter to the RO for 
issuance of a statement of the case (SOC).  After providing 
the Veteran with a January 2009 SOC, the Veteran's filed a 
timely February 2009 substantive appeal (via a VA Form 9).  
As such, this matter is properly before the Board for 
appellate consideration.

In September 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2. The RO received the Veteran's claim for service connection 
for carpal tunnel syndrome of the right hand, claimed as 
secondary to the Veteran's service-connected residuals of a 
fracture of the third metacarpal of the right hand 
(hereinafter "right hand disability") on January 24, 2001.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an effective date of January 24, 2001, for the 
grant of service connection for carpal tunnel syndrome of the 
right hand, have been met. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2009) include enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.

II. Analysis

In general, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
of compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  In cases such as this, where the 
initial claim for the disability at issue was filed more than 
one year after service, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  38 
C.F.R. § 3.400(a).

With respect to the phrase "the date entitlement arose", the 
United States Court of Appeals for Veterans Claims (Court) 
has stressed what that phrase does not mean. In McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000), the Board had found the 
earliest date that a VA examiner had diagnosed PTSD as "the 
date entitlement arose" and used that date, rather than a 
much earlier date of receipt of claim, as the effective date.  
The Court rejected that rationale.  The Court stressed that 
the date of the medical evidence itself is irrelevant where 
an initial service connection claim is pending, even if it 
was submitted over twenty years after the time period in 
question.  The Court found error and reversed the Board.  The 
Court offered, under the circumstances of an original claim 
for service connection, the date that the Veteran submitted 
the claim or the date the Veteran was released from active 
service, whichever applies, ultimately controls the effective 
date for benefits.  Id.

In this case, the RO assigned November 8, 2005, the earliest 
date of a medical opinion relating carpal tunnel syndrome of 
the right hand to the Veteran's service-connected right hand 
disability.  The Veteran seeks January 24, 2001, the date of 
the claim for service connection for a right wrist disability 
on a secondary basis, as the effective date.

A November 2000 private medical record from S.N. Azer., M.D., 
reflects an impression of probable carpal tunnel syndrome 
right wrist.  It was indicated that the Veteran was to 
undergo EMG studies.  Later that same month, the Veteran 
returned to Dr. Azer with his EMG and nerve conduction 
results.  The doctor stated that essentially, the summary of 
them revealed, in pertinent part, a right carpal tunnel 
syndrome.  

In April 2005, the Board remanded the matter of a right wrist 
disability, to include carpal tunnel syndrome, to afford the 
Veteran a VA examination to determine whether there was a 
relationship between the claimed disability and the Veteran's 
service-connected right hand disability. 

In a November 8, 2005 VA examination report, the VA examiner 
opined that the Veteran had carpal tunnel syndrome on the 
right as a result of the injury he suffered in 1987 when his 
hand was crushed by a jack in service.

Service connection for carpal tunnel syndrome of the right 
hand was granted in a February 2006 rating decision.  The RO 
assigned November 8, 2005 as the effective date based on the 
November 8, 2005 VA examination report first showing medical 
evidence of a relationship between carpal tunnel syndrome and 
the Veteran's service-connected right hand disability.  

Although the date of the November 2005 VA examination 
represented the earliest date that the appellant "proved" his 
claim, that date is not synonymous with the date entitlement 
arose.  At least as applied to original claims for benefits, 
the date the evidence is submitted or received is irrelevant 
when considering the effective date of an award, even in 
connection with a claim that is pending for many years.  
McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, the VA 
examiner related the appellant's carpal tunnel syndrome of 
the right hand to the Veteran's service-connected right hand 
disability.  By so relating, the examiner appears to be 
concluding that the appellant's carpal tunnel syndrome of the 
right hand has always been related to the right hand injury 
sustained by the Veteran during military service.  In that 
sense, although evidence did not substantiate the claim for 
service connection in this case until the date of the 
examination, entitlement had arisen earlier than the date of 
that examination, i.e. the date of the claim.

For these reasons, the Board concludes that an effective date 
of January 24, 2001, the date of receipt of the Veteran's 
original claim, is warranted for the grant of service 
connection for carpal tunnel syndrome of the right hand.  The 
Board notes that, in reaching this favorable conclusion, the 
benefit-of- the-doubt doctrine has been applied, as 
appropriate.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to an effective date of January 24, 2001, for the 
award of service connection for carpal tunnel syndrome of the 
right hand, is granted.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


